Citation Nr: 0723113	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  05-39 018A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Georgianne F. Bolinger, Esq.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which denied the claim for PTSD, 
and from an August 2005 rating decision which denied the 
claim for TDIU.  

In his substantive appeal to the Board, received in December 
2005, the veteran requested a travel board hearing.  In 
December 2006, the veteran presented testimony at a video 
conference hearing at the Indianapolis RO before a Veterans 
Law Judge (VLJ) sitting in Washington, D.C.  A transcript of 
this personal hearing is in the veteran's claims folder.

The record reflects that the veteran submitted additional 
evidence that had not been reviewed by the RO.  By December 
2006 and April 2007 statements, the veteran related that he 
was waiving the right to have this additional evidence 
reviewed by the agency of original jurisdiction in accord 
with 38 C.F.R. § 20.1304.


FINDINGS OF FACT

1.  The veteran is not shown to have PTSD that is causally or 
etiologically related to his active service.

2.  The veteran's service-connected disabilities have not 
been shown to render him unemployable.
CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not 
been met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2006).

2.  The criteria for entitlement to a TDIU have not been met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.340, 3.341, 4.16, 4.19 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159.

Prior to initial adjudication of the veteran's claims, 
letters dated in April 2004 and May 2005 fully satisfied the 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letters advised the veteran what information and 
evidence was needed to substantiate the claims decided herein 
and what information and evidence must be submitted by him, 
namely, any additional evidence and argument concerning the 
claimed condition and his claim for TDIU and enough 
information for the RO to request records from the sources 
identified by the veteran.  In this way, he was advised of 
the need to submit any evidence in his possession that 
pertains to the claims.  He was specifically told that it was 
his responsibility to support the claims with appropriate 
evidence.  Finally the letters advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, records from VAMCs, and 
records from other Federal agencies.  

The letters also informed him that additional information or 
evidence was needed to support his claims, and asked him to 
send the information or evidence in his possession to VA.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).    

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that "upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application."  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection for PTSD and 
for TDIU.  In a letter dated in September 2006, the veteran 
was provided with notice of the type of evidence necessary to 
establish a disability rating or the effective date for the 
disability on appeal.  Therefore, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  In any event, any defects (as to substance 
or timeliness) in the notice as to the assigned disability 
rating or effective date are rendered moot as service 
connection and TDIU are not warranted.  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The veteran underwent VA 
examinations in December 2004 and June 2006.  The veteran 
also had a personal hearing in December 2006.  As such, there 
is no indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition, (2) credible supporting evidence 
that the claimed, in-service stressor actually occurred, and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed, in-service stressor.
The Board notes that, in rendering a decision on appeal, it 
must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert, 
1 Vet. App. at 54.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for PTSD.  The 
Board finds that the more probative evidence of record did 
not reveal a diagnosis of PTSD.  In this regard, the Board 
acknowledges that there are three medical diagnoses of PTSD 
and two PTSD evaluations that did not diagnosis PTSD.  
However, as discussed above, the law is clear that it is the 
Board's duty to assess the credibility and probative value of 
evidence, and provided that it offers an adequate statement 
of reasons and bases, the Board may favor one medical opinion 
over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Wray v. Brown, 7 Vet. App. 488 (1995) (the Board may adopt a 
particular independent medical expert's opinion for its 
reasons and bases where the expert has fairly considered the 
material evidence of record).  The Board, of course, is not 
free to reject medical evidence on the basis of its own 
unsubstantiated medical conclusions.  Flash v. Brown, 8 Vet. 
App. 332 (1995).  

After weighing the medical evidence, the Board finds the 
October 2004 and June 2006 VA examiners' opinions to be more 
probative.  The value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical 
opinion is inadequate when it is unsupported by clinical 
evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  See 
also Knightly v. Brown, 6 Vet. App. 200 (1994); Miller v. 
West, 11 Vet. App. 345, 348 (1998) (medical opinions must be 
supported by clinical findings in the record and conclusions 
of medical professionals which are not accompanied by a 
factual predicate in the record are not probative medical 
opinions).  In this case, and based on the foregoing, the 
Board attaches greater probative weight to the opinions from 
the October 2004 and June 2006 VA examiners who had the 
benefit and review of all pertinent medical records and who 
provided a thorough rationale supported by the record.  Thus, 
as will be discussed below, the Board finds that service 
connection for PTSD is not warranted.

At the outset, the Board notes that the veteran's stressor 
has been conceded.  The veteran identified his stressor as 
the drowning of a soldier while he and friends were at the 
beach in the summer of 1969.  The veteran contended that he 
had to identify the soldier's body and has had nightmares 
about the incident since service.  The morning records 
revealed that a soldier in the veteran's unit, J.F.H., 
drowned in the James River in June 1969.  

Turning to whether the veteran has a current PTSD diagnosis, 
there is conflicting medical evidence.  In a statement dated 
in May 2004, the veteran's private doctor, Dr. A.H.B., stated 
that the veteran had PTSD due to accidents while on active 
duty in the Army, as well as bipolar illness and had been 
treated for depression for past 25 years.  In an October 2004 
statement, Dr. A.H.B. noted that the veteran felt 100 percent 
disabled due to his PTSD and the doctor agreed that the 
veteran was psychologically disabled due to the accidental 
death of the soldier under his command.  However, the Board 
notes that Dr. A.H.B. provided little elaboration and no 
clinical evidence regarding the PTSD diagnosis and did not 
indicate whether he had reviewed the veteran's claims file.  
Black, 5 Vet. App. at 180.  As such, the Board affords Dr. 
A.H.B.'s diagnosis little probative weight.  Id.  

The veteran underwent a VA PTSD evaluation in October 2004.  
Dr. M.A.G. reviewed the veteran's claims file before his 
evaluation.  During the interview, the veteran reported a 
long history of substance abuse, including crack cocaine, 
marijuana, alcohol, and Valium abuse.  Regarding this, he 
indicated that he had used alcohol since his teenage years, 
smoked crack cocaine perhaps twice a month, last used crack 
one week before interview, and drank four to twenty beers 
anywhere from two to four days per week.  The examiner opined 
that veteran's assessment of PTSD was very recent and that 
there appeared to be other co-morbid conditions going on at 
the same time.  Dr. M.A.G. also suspected that secondary gain 
was involved.  Concerning the veteran's stressor, the 
examiner opined that it was somewhat questionable that a 
single incident of seeing a corpse could account for the 
intensity, pervasiveness, and chronicity of the veteran's 
claimed PTSD, especially when there was active substance 
abuse and other co-morbid conditions present.  The diagnosis 
was anxiety disorder not otherwise specified, co-morbidity of 
polysubstance dependence, and personality disorder not 
otherwise specified.  The examiner opined that PTSD was not 
present, at least not in the severity and chronicity 
described by the veteran, but that there did appear to be a 
psychiatric presentation, which he believed was generalized 
anxiety disorder.

The Board also acknowledges a PTSD diagnosis by Dr. D.S.B. 
and clinical social worker A.V.  In November 2004, VA 
clinical psychologist Dr. D.S.B., to whom the veteran was 
referred by Dr. S. of another VA clinic, reviewed the 
veteran's medical record.  Dr. D.S.B. noted the veteran's 
history of drinking for 30 years and his report that he still 
drank on a sporadic basis and used crack cocaine once in 
awhile.  Dr. D.S.B. diagnosed PTSD and polysubstance 
dependence.  

In October 2005, VA clinical social worker, A.V., diagnosed 
the veteran with PTSD.  However, A.V. did not have the 
benefit of the veteran's claims file when rendering that 
diagnosis.  The veteran admitted his history of substance 
abuse but denied that his use was problematic or that he was 
addicted, stating that he had not drunk since early 2005, 
last used crack at least one year ago, and denied using 
alcohol or drugs.  A.V. also diagnosed alcohol dependence in 
early remission and cocaine dependence in full remission.  

However, the evidence of record shows that the veteran was 
still using alcohol and crack cocaine before and after 
October 2005.  In a statement to VA written in October 2004, 
the veteran admitted that he had not told any of his doctors 
about his drug abuse because he did not want them to lose 
confidence in him.  VA records show that the veteran reported 
inconsistent dates regarding when he last used alcohol and 
cocaine.  In November 2004, the veteran reported smoking 
crack cocaine once or twice in the past month and drinking 24 
beers in two weeks to VA Dr. S.T.  The assessment was alcohol 
addiction, addiction to crack, and depression.  In a 
September 2005 VA treatment entry for follow up on the 
veteran's alcohol and crack addiction, VA Dr. S.T. noted that 
the veteran still smoked crack.  In fact, an October 2005 
unrelated VA treatment entry reflected that the veteran 
reported last using alcohol six months prior but denied 
illicit drug use.  During his December 2006 hearing, he 
testified that he had not had a drink in three years.  
However, in January 2007, the veteran reported consuming no 
alcohol in the past three months, denied illegal drug abuse, 
and stated that he had not abused crack since 2001.  As such, 
it appears that A.V.'s assessment of the veteran was not 
based on accurate information or a complete and thorough 
review of the veteran's claims file.  Therefore, the Board 
affords A.V.'s diagnosis less probative weight than it does 
to other diagnoses of record, discussed below, where 
examiners had access to more information provided by review 
of medical reports and other evidence.

Following an appeal of Dr. M.A.G.'s October 2004 VA PTSD 
evaluation, Dr. J.D. and Dr. V. evaluated the veteran again 
for PTSD in June 2006.  After reviewing the claims file, both 
examiners shared Dr. M.A.G.'s belief about secondary gain.  
During his interview, the veteran reported that he stopped 
drinking one year ago and last used cocaine in 2004.  The 
examiners were concerned about some of the veteran's 
responses when questioned about his stressor.  Specifically, 
the veteran reported that at some point he woke up from a nap 
and saw the drowning victim some distance out in the river 
and close to the boat lanes and channels.  When asked why he 
did not contact someone at this point, he did not have 
answer.  The examiners were unclear why the veteran did not 
remember the date of the drowning or the victim's name, 
despite the veteran's assertions that they were close.  
Importantly, Dr. J.D. and Dr. V. found it difficult to 
attribute the veteran's inability to remember the soldier's 
name to trauma-induced amnesia or bad memory.  Significantly, 
the examiner's noted that they found his responses evasive as 
opposed to poor memory.  
In sum, the examiners opined that the veteran had minimized 
his substance abuse over the years.  In fact, the veteran had 
been drinking heavily when the solider drowned, drank while 
at work at the railroad, had a drunken driving charge, but 
denied adverse affects of alcohol on his life.  The examiners 
thought that general denial seemed to characterize his 
responses to questions with regard to alcohol and chemical 
dependency and the impact of the alcohol and illicit chemical 
use on life.  Instead, the veteran attributed all the 
disruption in his life to the drowning.  Further, they found 
the veteran somewhat evasive when asked certain questions and 
that he had made his mind up before the evaluations that he 
was not going to like answers.  In particular, the veteran 
was evasive with regard to his alcohol abuse, and at times 
his responses seemed scripted with regard to symptoms of 
PTSD.  They found that he did not meet criteria for PTSD, 
even when taking the veteran's account at face value.  
Instead, they provided diagnoses of mood disorder consequent 
to chronic alcohol dependence and illicit drug 
abuse/dependence over the years.  In reaching their 
conclusions, they found it significant that the veteran had 
not sought help and appeared to be in denial.  The examiners' 
felt that the veteran's difficulties in functioning had their 
origin not in PTSD but in chronic alcohol dependency and 
illicit polysubstance abuse/dependence with resultant mood 
disorder.  Dr. J.D. and Dr. V. opined that the veteran 
decided he had PTSD and looked for confirmation by VA.

The Board attaches great probative weight to the June 2006 VA 
evaluations because the Board finds that the VA medical 
evidence supports Dr. J.D. and Dr. V.'s conclusions.  As 
discussed above, the veteran has provided inconsistent 
statements regarding his drug use which supports Dr. J.D. and 
Dr. V.'s conclusions that he minimized his substance abuse 
over the years.  The Board also finds it significant, as did 
Dr. J.D. and Dr. V., that despite describing the drowned 
soldier as someone he knew very well in an April 2005 
statement, he was unable to recall his name.  In fact, in a 
December 2006 statement, the veteran identified the soldier 
as [redacted]; however, the soldier who was confirmed as having 
drowned in June 1969 initials were J.F.H.

The Board also finds it significant that VA treatment entries 
support Dr. J.D. and Dr. V.'s assessment that the veteran 
decided he had PTSD and then went to VA to get a PTSD 
diagnosis.  In this regard, VA treatment entries revealed 
that in February 2004, the veteran first presented with 
concerns about PTSD, which he related to his feelings of not 
being worth anything.  The assessment was anxiety.  In April 
2004, VA Dr. K.M.U. reported that the veteran asked if he 
could be diagnosed with PTSD.  Significantly, Dr. K.M.U. 
stated that the veteran did not express any symptoms of PTSD, 
but he noted the veteran's long history of cocaine, 
marijuana, and valium abuse.  Dr. K.M.U. reported that the 
veteran tried to minimize his substance abuse and focus on 
his medical problems of back pain and heart problems.  Dr. 
K.M.U. diagnosed the veteran with an anxiety disorder and 
referred to him to Dr. S.  A September 2004 VA treatment 
entry reflected that the veteran wanted valium for PTSD.  As 
such, the VA treatment entries support Dr. J.D. and Dr. V.'s 
assessment that the veteran was in denial about the impact of 
his substance abuse on his life and attributed his problems 
to the drowning of the soldier.  

After considering all the evidence of record, the Board 
affords more probative weight to the June 2006 VA examination 
because it was based on a thorough review of the veteran's 
claims file and the examiners provided a detailed rationale 
behind their conclusions.  Because of this, the Board finds 
this evidence more "credible"-that is, "believable" and 
"persuasive"-than other evidence of record.  Concerning 
the credibility of the evidence, the Board notes that 
"definitions of credibility do not necessarily confine that 
concept to the narrow peg of truthfulness.  It has been 
termed as 'the quality or power of inspiring belief. . . .'  
Credibility . . . apprehends the over-all evaluation of 
testimony in the light of its rationality or internal 
consistency and the manner in which it hangs together with 
other evidence."  Indiana Metal Prods. v. NLRB, 442 F.2d 46, 
51-52 (7th Cir. 1971) (citations omitted).  In this case, Dr. 
J.D. and Dr. V. went through each element of the DSM-IV 
criteria and explained why the veteran did not meet it with 
great detail.  Although Dr. D.S.B. did provide a diagnosis of 
PTSD in November 2004 and did review the veteran's medical 
record, the Board attaches more probative weight to the June 
2006 examination due to its completeness and rationale, as 
discussed above, and because the June 2006 report "hangs 
together" in a consistent manner with the other evidence of 
record and therefore renders it more believable and 
convincing.

The Board notes the veteran's statements and those of his 
sister and former foster son submitted in April and May 2005.  
Although the veteran, his sister, and foster son may 
sincerely believe that the veteran has PTSD, they, as 
laypeople, are not qualified to render a medical opinion as 
to etiology or diagnosis.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992). 

In deciding whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim and therefore, the provisions of 38 U.S.C.A. § 5107(b) 
are not applicable.  Accordingly, entitlement to service 
connection for PTSD is denied.

2.  TDIU

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  It is the established 
policy of the VA that all veterans who are unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally 
disabled.  38 C.F.R. § 4.16(b).  A total disability will be 
considered to exist when there is present any impairment of 
mind or body which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  A total disability may or may not be permanent.  
Total ratings will not be assigned, generally, for temporary 
exacerbations or acute infectious diseases except where 
specifically prescribed by the schedule.  38 C.F.R. § 
3.340(a).  Consideration may be given to the veteran's level 
of education, special training, and previous work experience 
in arriving at a conclusion, but not to his or her age or to 
the impairment caused by nonservice-connected disabilities.  
See 38 C.F.R. §§ 3.341, 4.16, 4.19.

In determining whether the veteran is entitled to a total 
disability rating based upon individual unemployability, 
neither his nonservice-connected disabilities nor his 
advancing age may be considered.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  The sole fact that a claimant is unemployed 
or has difficulty obtaining employment is not enough.  A high 
rating in itself is a recognition that the impairment makes 
it difficult to obtain and keep employment.  The question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  Id.

The veteran is service-connected for tinnitus, evaluated as 
10 percent disabling; and bilateral hearing loss, evaluated 
as noncompensabe (0 percent).  A December 2005 RO decision 
indicated that his combined evaluation for compensation is 10 
percent.  As noted above, the veteran is not entitled to 
service connection for PTSD.  Therefore, his overall combined 
rating (10 percent) does not satisfy the schedular 
requirements for consideration of a TDIU pursuant to 38 
C.F.R. §§ 3.340, 4.16(a).

Because the veteran's combined rating in this case fails to 
meet the schedular percentage standards of section 4.16(a), 
his claim for a total rating may be considered only on an 
extraschedular basis under section 4.16(b).  Although the 
Board may not assign an extra-schedular rating in the first 
instance because the authority for doing so is vested in a 
particular VA official, the Board may consider whether remand 
to the RO for referral to those officials is warranted.  
Bagwell v. Brown, 9 Vet. App. 337 (1996) (holding that Board 
is precluded from assigning an extra-schedular rating in the 
first instance, but the Board is not precluded from 
considering whether referral to the VA officials is 
warranted); see also VAOGCPREC 6-96 (Aug. 16, 1996).

Letters dated in May and October 2004 from Dr. A.H.B. 
indicated that the veteran was 100 percent psychologically 
disabled due to his PTSD.  However, the Board notes that the 
veteran was not found to be service connected for PTSD in the 
above decision.  Further, the Board finds it significant that 
the veteran reported to the October 2004 PTSD examiner that 
his ability to work was affected by his non-service connected 
degenerative spinal disease.  

In summary, the veteran does not satisfy the requirements for 
consideration of a TDIU on a schedular basis and no 
persuasive medical evidence is of record to the effect that 
he is unable to obtain and/or maintain substantially gainful 
employment due to his service-connected disabilities.  
Although the veteran undoubtedly has industrial impairment as 
a result of his service-connected disabilities, as evidenced 
by his combined 10 percent disability evaluation, the 
evidence does not show that these service-connected disorders 
preclude gainful employment.  The Board notes that "[t]he 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations."  38 C.F.R. § 4.1.  Based 
on a review of the evidence of record, the Board is of the 
opinion that the disability evaluations assigned to the 
veteran's disorders under the VA Schedule for Rating 
Disabilities accurately reflect the veteran's overall 
impairment to his earning capacity due to his service- 
connected disabilities.  Therefore, a total rating for 
compensation based on individual unemployability due to a 
service-connected disability is not warranted.


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to TDIU is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


